DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 1/13/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,936,084 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The terminal disclaimer filed on 1/13/22 overcomes the double patenting rejection, and applicant’s amendment presented 1/13/22 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 21, 28 and 35, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. The prior art does not teach each and every limitation of the invention as currently claimed.
             However, none of the prior art cited alone or in combination provides the motivation to teach a computing device comprising: a base; a lid moveable relative to the base; a display screen carried by the lid, the display screen to display a graphical user interface element; a sensor to detect motion of a body part of a user within a field of view of the sensor and to output a signal, the field of view in a region between the base and the lid when the lid is spaced apart from the base; memory; instructions; and processor circuitry to execute the instructions to cause movement of the graphical user interface element on the display screen based on the output of the sensor as claimed in claim 21.
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 











/VIJAY SHANKAR/Primary Examiner, Art Unit 2622